Exhibit 10.3

 

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

 

among

 

WALTER ENERGY, INC.

 

THE OTHER GRANTORS PARTY HERETO,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Credit Agreement Collateral Agent and Authorized Representative

for the Credit Agreement Secured Parties,

 

UNION BANK, N.A.,
as Initial Additional Collateral Agent and Initial Additional Authorized
Representative

for the Initial Additional First-Lien Secured Parties.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Second-Lien Notes Collateral Agent and Second-Lien Notes Authorized
Representative

for the Second-Lien Notes Secured Parties

 

and

 

each additional Collateral Agent and Authorized Representative from time to time
party hereto

 

 

 

dated as of March 27, 2014

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED INTERCREDITOR AGREEMENT, dated as of March 27, 2014 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, this “Agreement”), among Walter Energy, Inc., a Delaware
corporation (the “Company”), the other Grantors (as defined below) from time to
time party hereto, Morgan Stanley Senior Funding, Inc. (“MSSF”), as collateral
agent for the Credit Agreement Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “Credit
Agreement Collateral Agent”) and as Authorized Representative for the Credit
Agreement Secured Parties, Union Bank, N.A. (“Union Bank”), as collateral agent
for the Initial Additional First-Lien Secured Parties (as defined below) (solely
in such capacity and together with its successors in such capacity, the “Initial
Additional Collateral Agent”) and as Authorized Representative (as defined
below) for the Initial Additional First-Lien Secured Parties (in such capacity
and together with its successors in such capacity, the “Initial Additional
Authorized Representative”), Wilmington Trust, National Association (“Wilmington
Trust”), as collateral agent for the Second-Lien Notes Secured Parties (as
defined below) (solely in such capacity and together with its successors in such
capacity, the “Second-Lien Notes Collateral Agent”) and as Second-Lien Notes
Authorized Representative for the Second-Lien Notes Secured Parties (in such
capacity and together with its successors in such capacity, the “Second-Lien
Notes Authorized Representative”) and each additional Collateral Agent and
Authorized Representative from time to time party hereto for the other
Additional First-Lien Secured Parties or the other Additional Second-Lien
Secured Parties of the applicable Series (as each such term is defined below)
with respect to which it is acting in such capacity.

 

WHEREAS, MSSF as Credit Agreement Collateral Agent (as defined in therein) and
as Authorized Representative for the Credit Agreement Secured Parties (as each
such term is defined therein), Union Bank, in its capacity as trustee under the
Initial Additional First-Lien Indenture (as defined below), as Initial
Additional Authorized Representative and as Initial Additional Collateral Agent
(as each such term is defined therein) and the grantors party thereto entered
into that certain first-lien intercreditor agreement, dated as of September 27,
2013 (the “Original Intercreditor Agreement”),

 

WHEREAS, pursuant to Section 9.01(4) of the Initial Additional First-Lien
Indenture and Section 5.02(b) of the Original Intercreditor Agreement, the
parties hereto wish to amend and restate the Original Intercreditor Agreement as
set forth herein,

 

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Credit Agreement Collateral Agent, the Initial
Additional Collateral Agent, the Second-Lien Notes Collateral Agent, the
Administrative Agent (as defined below) (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Additional Authorized Representative
(for itself and on behalf of the Initial Additional First-Lien Secured Parties),
the Second-Lien Notes Authorized Representative (for itself and on behalf of the
Second-Lien Notes Secured Parties) and each additional Authorized Representative
and Collateral Agent (for itself and on behalf of the Additional First-Lien
Secured Parties or the Additional Second-Lien Secured Parties of the applicable
Series) agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions

 

SECTION 1.01  Certain Defined Terms.  Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Credit Agreement (as
defined below) or, if defined in the New York UCC, the meanings specified
therein.  As used in this Agreement, the following terms have the meanings
specified below:

 

“Additional First-Lien Documents” means, with respect to any Series of
Additional First-Lien Obligations, the notes, indentures, credit agreements,
security documents and other operative agreements evidencing or governing such
Indebtedness, including the Initial Additional First-Lien Documents and each
other agreement entered into for the purpose of securing any Series of
Additional First-Lien Obligations; provided that in each case, the Indebtedness
thereunder (other than the Initial Additional First-Lien Obligations) has been
designated as Additional First-Lien Obligations pursuant to Section 5.13.

 

“Additional First-Lien Obligations” means all amounts owing to any Additional
First-Lien Secured Party (including the Initial Additional First-Lien Secured
Parties) pursuant to the terms of any Additional First-Lien Document (including
the Initial Additional First-Lien Documents), including, without limitation, all
amounts in respect of any principal, premium, interest (including any interest
accruing subsequent to the commencement of a Bankruptcy Case at the rate
provided for in the respective Additional First-Lien Document, whether or not
such interest is an allowed claim under any such proceeding or under applicable
state, federal or foreign law), penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities, and guarantees, renewals and
extensions of the foregoing amounts.

 

“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative with respect thereto,
and shall include the Initial Additional First-Lien Secured Parties.

 

“Additional Second-Lien Documents” means, with respect to any Series of
Additional Second-Lien Obligations, the notes, indentures, credit agreements,
security documents and other operative agreements evidencing or governing such
Indebtedness, including each other agreement entered into for the purpose of
securing any Series of Additional Second-Lien Obligations; provided that in each
case, the Indebtedness thereunder has been designated as Additional Second-Lien
Obligations pursuant to Section 5.14.

 

“Additional Second-Lien Obligations” means all amounts owing to any Additional
Second-Lien Secured Party pursuant to the terms of any Additional Second-Lien
Document, including, without limitation, all amounts in respect of any
principal, premium, interest (including any interest accruing subsequent to the
commencement of a Bankruptcy Case at the rate provided for in the respective
Additional Second-Lien Document, whether or not such interest is an allowed
claim under any such proceeding or under applicable state, federal or foreign
law), penalties, fees, expenses, indemnifications, reimbursements, damages and
other liabilities, and guarantees, renewals and extensions of the foregoing
amounts.

 

2

--------------------------------------------------------------------------------


 

“Additional Second-Lien Secured Party” means the holders of any Additional
Second-Lien Obligations and any Authorized Representative with respect thereto.

 

“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement”.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Applicable Authorized First-Lien Representative” means, with respect to any
Shared Collateral, (i) until the earlier of (x) the Discharge of Credit
Agreement Obligations and (y) the Non-Controlling Authorized First-Lien
Representative Enforcement Date, the Administrative Agent, and (ii) from and
after the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized First-Lien Representative Enforcement Date,
the Major Non-Controlling First-Lien Authorized Representative.

 

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) prior to the Discharge of First-Lien Obligations, the Applicable
Authorized First-Lien Representative and (ii) after the Discharge of First-Lien
Obligations, the Applicable Authorized Second-Lien Representative.

 

“Applicable Authorized Second-Lien Representative” means, with respect to any
Shared Collateral, the Second-Lien Authorized Representative of the Series of
Second-Lien Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of Second-Lien Obligations with respect to
any Shared Collateral.

 

“Authorized Representative” means, the First-Lien Authorized Representative or
the Second-Lien Authorized Representative, as the context may require.

 

“Bankruptcy Case” has the meaning assigned to such term in Section 2.09(b).

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and all other insolvency, bankruptcy,
receivership, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, rearrangement, reorganization , or similar legal
requirements of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

 

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.

 

“Collateral Agent” means, at any time, the First-Lien Collateral Agent or the
Second-Lien Collateral Agent, as the context may require.

 

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Controlling First-Lien Secured Parties” means, with respect to any Shared
Collateral, the Series of First-Lien Secured Parties whose First-Lien Authorized
Representative is the Applicable Authorized First-Lien Representative for such
Shared Collateral.

 

“Controlling Second-Lien Secured Parties” means, with respect to any Shared
Collateral, the Series of Second-Lien Secured Parties whose Second-Lien
Authorized Representative is the Applicable Authorized Second-Lien
Representative for such Shared Collateral.

 

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) prior to the Discharge of First-Lien Obligations, the Controlling First-Lien
Secured Parties and (ii) after the Discharge of First-Lien Obligations, the
Controlling Second-Lien Secured Parties.

 

“Credit Agreement” means that certain Credit Agreement, dated as of April 1,
2011, among the Company, Western Coal ULC, Walter Energy Canada Holdings, Inc.,
the lenders from time to time party thereto, and MSSF, as administrative agent
(in such capacity and together with its successors in such capacity, the
“Administrative Agent”), as amended, restated, amended and restated,
supplemented, modified, replaced and/or Refinanced from time to time in
accordance with the terms hereof and thereof.

 

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Credit Agreement Obligations” means all “Obligations” as defined in the
Guaranty and Collateral Agreement.

 

“Credit Agreement Secured Parties” means the “Secured Creditors” as defined in
the Guaranty and Collateral Agreement.

 

“DIP Financing” has the meaning assigned to such term in Section 2.09(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 2.09(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 2.09(b).

 

“Discharge” means, with respect to any Shared Collateral and any Series of
First-Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral.  The term “Discharged” shall
have a corresponding meaning.

 

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with Additional First-Lien
Obligations secured by such Shared Collateral under a First-Lien Security
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to each Collateral Agent and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Discharge of First-Lien Obligations” means, with respect to any Shared
Collateral, the Discharge of each and every Series of First-Lien Obligations
with respect to such Shared Collateral.

 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

 

“First-Lien Authorized Representative” means, at any time, (i) in the case of
any Credit Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent under and as defined in the Credit Agreement or the Credit
Agreement Collateral Agent, (ii) in the case of the Initial Additional
First-Lien Obligations or the Initial Additional First-Lien Secured Parties, the
Initial Additional Authorized Representative, and (iii) in the case of any other
Series of Additional First-Lien Obligations or Additional First-Lien Secured
Parties that become subject to this Agreement after the date hereof, the
Authorized Representative named for such Series in the applicable Joinder
Agreement.

 

“First-Lien Collateral Agent” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the Credit
Agreement Collateral Agent, (ii) in the case of the Initial Additional
First-Lien Obligations or the Initial Additional First-Lien Secured Parties, the
Initial Additional Collateral Agent, and (iii) in the case of any other
Series of Additional First-Lien Obligations or Additional First-Lien Secured
Parties that become subject to this Agreement after the date hereof, the
Collateral Agent named for such Series in the applicable Joinder Agreement.

 

“First-Lien Intervening Creditor” has the meaning assigned to such term in
Section 2.02(b).

 

“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations (including
the Initial Additional First-Lien Obligations).

 

“First-Lien Secured Credit Document” means (i) the Credit Agreement and each
other Credit Document (as defined in the Credit Agreement), (ii) each Initial
Additional First-Lien Document, and (iii) each Additional First-Lien Document.

 

“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations and any Authorized Representative thereof.

 

“First-Lien Security Documents” means the Guaranty and Collateral Agreement, the
other Security Documents (as defined in the Credit Agreement), the Initial
Additional Collateral Agreement and each other agreement entered into in favor
of the applicable Collateral Agent for the purpose of securing any Series of
Additional First-Lien Obligations.

 

“Grantor” means the Company and each other Subsidiary of the Company which has
granted a security interest in any of the Shared Collateral pursuant to any
First-Lien Security Document to secure any Series of First-Lien Obligations
(including any such Person which

 

5

--------------------------------------------------------------------------------


 

becomes a party to this Agreement as contemplated by Section 5.16).  The
Grantors existing on the date hereof are set forth in Annex I hereto.

 

“Guaranty and Collateral Agreement” means the “US Guaranty and Collateral
Agreement” as defined in the Credit Agreement.

 

“Impairment” has the meaning assigned to such term in Section 1.03.

 

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

 

“Initial Additional Collateral Agent” has the meaning assigned to such term in
the introductory paragraph of this Agreement.

 

“Initial Additional Collateral Agreement” means the First-Lien Notes Collateral
Agreement, dated as of September 27, 2013, among the Grantors party thereto and
the Initial Additional Collateral Agent, as amended, restated, amended and
restated, supplemented and otherwise modified from time to time.

 

“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Indenture, the notes issued thereunder, the Initial Additional
Collateral Agreement, and any security documents and other operative agreements
evidencing or governing the Indebtedness thereunder or the liens securing such
Indebtedness (including, without limitation, mortgages), including any agreement
entered into for the purpose of securing the Initial Additional First-Lien
Obligations, in each case, as amended, restated, amended and restated,
supplemented and otherwise modified from time to time.

 

“Initial Additional First-Lien Indenture” mean that certain Indenture, dated as
of September 27, 2013, among the Company, Union Bank, as trustee, and the other
parties thereto as amended, restated, amended and restated, supplemented,
modified, replaced and/or Refinanced from time to time in accordance with the
terms hereof and thereof.

 

“Initial Additional First-Lien Obligations” means the Additional First-Lien
Obligations pursuant to the Initial Additional First-Lien Documents.

 

“Initial Additional First-Lien Secured Parties” means the “Secured Parties” as
defined in the Initial Additional Collateral Agreement.

 

“Insolvency or Liquidation Proceeding” means:

 

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

 

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or

 

6

--------------------------------------------------------------------------------


 

not voluntary and whether or not involving bankruptcy or insolvency (and, in
each case, other than in a transaction expressly permitted by the terms of each
Additional First-Lien Document and the Credit Agreement); or

 

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

 

“Joinder Agreement” means a (I) with respect to Additional First-Lien
Obligations, a supplement to this Agreement in the form of Annex II hereof
required to be delivered by an Authorized Representative and the applicable
Collateral Agent with respect to the additional Series of Additional First-Lien
Obligations pursuant to Section 5.13 hereof in order to establish an additional
Series of Additional First-Lien Obligations and become Additional First-Lien
Secured Parties hereunder or (II) with respect to Additional Second-Lien
Obligations, a supplement to this Agreement in the form of Annex III hereof
required to be delivered by an Authorized Representative and the applicable
Collateral Agent with respect to the additional Series of Additional Second-Lien
Obligations pursuant to Section 5.14 hereof in order to establish an additional
Series of Additional Second-Lien Obligations and become Additional Second-Lien
Secured Parties hereunder.

 

“Junior Class Debt” has the meaning assigned to such term in Section 5.14.

 

“Junior Class Debt Parties” has the meaning assigned to such term in
Section 5.14.

 

“Junior Class Debt Representative” has the meaning assigned to such term in
Section 5.14.

 

“Lien” means any mortgage, pledge, security interest, hypothecation, assignment,
lien (statutory or other) or similar encumbrance (including any agreement to
give any of the foregoing), any conditional sale or other title retention
agreement or any lease in the nature thereof.

 

“Major Non-Controlling First-Lien Authorized Representative” means, with respect
to any Shared Collateral, the Authorized Representative of the Series of
Additional First-Lien Obligations that constitutes the largest outstanding
principal amount of any then outstanding Series of First-Lien Obligations with
respect to such Shared Collateral.

 

“MSSF” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Non-Controlling Authorized Representative” means, with respect to any Shared
Collateral, (i) prior to the Discharge of First-Lien Obligations, any
Non-Controlling First-Lien Authorized Representative and (ii) after the
Discharge of First-Lien Obligations, any Non-Controlling Second-Lien Authorized
Representative.

 

7

--------------------------------------------------------------------------------


 

“Non-Controlling First-Lien Authorized Representative” means, at any time with
respect to any Shared Collateral, any First-Lien Authorized Representative that
is not the Applicable Authorized First-Lien Representative at such time with
respect to such Shared Collateral.

 

“Non-Controlling First-Lien Authorized Representative Enforcement Date” means,
with respect to any Non-Controlling First-Lien Authorized Representative, the
date which is 90 days (throughout which 90-day period such Non-Controlling
First-Lien Authorized Representative was the Major Non-Controlling First-Lien
Authorized Representative) after the occurrence of both (i) an Event of Default
(under and as defined in the Additional First-Lien Document under which such
Non-Controlling First-Lien Authorized Representative is the Authorized
Representative) and (ii) each Collateral Agent’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling First-Lien
Authorized Representative certifying that (x) such Non-Controlling First-Lien
Authorized Representative is the Major Non-Controlling First-Lien Authorized
Representative and that an Event of Default (under and as defined in the
Additional First-Lien Document under which such Non-Controlling First-Lien
Authorized Representative is the Authorized Representative) has occurred and is
continuing and (y) the First-Lien Obligations of the Series with respect to
which such Non-Controlling First-Lien Authorized Representative is the
Authorized Representative are currently due and payable in full (whether as a
result of acceleration thereof or otherwise) in accordance with the terms of the
applicable Additional First-Lien Document; provided that the Non-Controlling
First-Lien Authorized Representative Enforcement Date shall be stayed and shall
not occur and shall be deemed not to have occurred with respect to any Shared
Collateral (1) at any time the Applicable Authorized First-Lien Representative
or any Collateral Agent (at the instruction of the Applicable Authorized
First-Lien Representative) has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Grantor which has granted a security interest in such Shared Collateral is then
a debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

 

“Non-Controlling First-Lien Secured Parties” means, with respect to any Shared
Collateral, the First-Lien Secured Parties which are not Controlling First-Lien
Secured Parties with respect to such Shared Collateral.

 

“Non-Controlling Second-Lien Authorized Representative” means, at any time with
respect to any Shared Collateral, any Second-Lien Authorized Representative that
is not the Applicable Second-Lien Authorized Representative at such time with
respect to such Shared Collateral.

 

“Non-Controlling Second-Lien Secured Parties” means, with respect to any Shared
Collateral, the Second-Lien Secured Parties which are not Controlling
Second-Lien Secured Parties with respect to such Shared Collateral.

 

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) prior to the Discharge of First-Lien Obligations, the Non-Controlling
First-Lien Secured Parties and (ii) after the Discharge of First-Lien
Obligations, the Non-Controlling Second-Lien Secured Parties.

 

8

--------------------------------------------------------------------------------


 

“Original Intercreditor Agreement” has the meaning assigned to such term in the
first “whereas” clause of this Agreement.

 

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction.  Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of any Collateral Agent under the
terms of the First-Lien Security Documents.

 

“Proceeds” has the meaning assigned to such term in Section 2.04(a).

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

“Second-Lien Authorized Representative” means, at any time, (i) in the case of
the Second-Lien Notes Obligations or the Second-Lien Notes Secured Parties, the
Second-Lien Notes Authorized Representative and (ii) in the case of any other
Series of Additional Second-Lien Obligations or Additional Second-Lien Secured
Parties that become subject to this Agreement after the date hereof, the
Authorized Representative named for such Series in the applicable Joinder
Agreement.

 

“Second-Lien Collateral Agent” means, at any time, (i) in the case of any
Second-Lien Notes Obligations or the Second-Lien Notes Secured Parties, the
Second-Lien Notes Collateral Agent and (ii) in the case of any Series of
Additional Second-Lien Obligations or Additional Second-Lien Secured Parties
that become subject to this Agreement after the date hereof, the Collateral
Agent named for such Series in the applicable Joinder Agreement.

 

“Second-Lien Intervening Creditor” has the meaning assigned to such term in
Section 2.03(b).

 

“Second-Lien Notes Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

 

“Second-Lien Notes Collateral Agent” has the meaning assigned to such term in
the introductory paragraph of this Agreement.

 

“Second-Lien Notes Collateral Agreement” means that certain Second-Lien Notes
Collateral Agreement, dated as March 27, 2014 among the Grantors party thereto
and the Second-Lien Notes Collateral Agent, as amended, restated, amended and
restated, supplemented and otherwise modified from time to time.

 

9

--------------------------------------------------------------------------------


 

“Second-Lien Notes Documents” means the Second-Lien Notes Indenture, the notes
issued thereunder, the Second-Lien Notes Collateral Agreement, and any security
documents and other operative agreements evidencing or governing the
Indebtedness thereunder or the liens securing such Indebtedness (including,
without limitation, mortgages), including any agreement entered into for the
purpose of securing the Second-Lien Notes Obligations, in each case, as amended,
restated, amended and restated, supplemented and otherwise modified from time to
time.

 

“Second-Lien Notes Indenture” mean that certain Indenture, dated as of March 27,
2014, among the Company, the guarantors, Wilmington Trust, National Association,
as trustee, the Second-Lien Notes Collateral Agent and the other parties
thereto, as amended, restated, amended and restated, supplemented, modified,
replaced and/or Refinanced from time to time in accordance with the terms hereof
and thereof.

 

“Second-Lien Notes Obligations” means all amounts owing to any Second-Lien Notes
Secured Party pursuant to the terms of any Second-Lien Notes Document,
including, without limitation, all amounts in respect of any principal, premium,
interest (including any interest accruing subsequent to the commencement of a
Bankruptcy Case at the rate provided for in the respective Second-Lien Notes
Document, whether or not such interest is an allowed claim under any such
proceeding or under applicable state, federal or foreign law), penalties, fees,
expenses, indemnifications, reimbursements, damages and other liabilities, and
guarantees, renewals and extensions of the foregoing amounts.

 

“Second-Lien Notes Secured Parties” means the “Secured Parties” as defined in
the Second-Lien Notes Collateral Agreement.

 

“Second-Lien Obligations” means, collectively, (i) the Second-Lien Notes
Obligations and (ii) each Series of Additional Second-Lien Obligations.

 

“Second-Lien Secured Credit Document” means (i) the Second-Lien Notes Indenture
and each other Second-Lien Notes Document and (ii) each Additional Second-Lien
Document.

 

“Second-Lien Secured Parties” means (i) the Second-Lien Notes Secured Parties
and (ii) the Additional Second-Lien Secured Parties with respect to each
Series of Additional Second-Lien Obligations and any Second-Lien Authorized
Representative thereof.

 

“Second-Lien Security Documents” means the Second-Lien Notes Collateral
Agreement, the other Second-Lien Notes Collateral Documents (as defined in the
Second-Lien Notes Indenture) and each other agreement entered into in favor of
the applicable Collateral Agent for the purpose of securing any Series of
Additional Second-Lien Obligations.

 

“Secured Credit Documents” means the First-Lien Secured Documents and the
Second-Lien Secured Documents.

 

“Secured Obligations” means the First-Lien Obligations and the Second-Lien
Obligations.

 

10

--------------------------------------------------------------------------------


 

“Secured Parties” means the First-Lien Secured Parties and the Second-Lien
Secured Parties.

 

“Security Documents” means the First-Lien Security Documents and the Second-Lien
Security Documents.

 

“Senior Class Debt” has the meaning assigned to such term in Section 5.13.

 

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

 

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 5.13.

 

“Senior Lien” means the Liens on the Collateral in favor of the First-Lien
Secured Parties under the First-Lien Security Documents.

 

“Series” means (a) with respect to the First-Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) any other Additional First-Lien Secured Parties that become subject to
this Agreement after the date hereof that are represented by a common First-Lien
Authorized Representative (in its capacity as such for such other Additional
First-Lien Secured Parties), (b) with respect to any First-Lien Obligations,
each of (i) the Credit Agreement Obligations, (ii) the Initial Additional
First-Lien Obligations, and (iii) the other Additional First-Lien Obligations
incurred pursuant to any Additional First-Lien Document, the holders of which,
pursuant to any Joinder Agreement, are to be represented hereunder by a common
First-Lien Authorized Representative (in its capacity as such for such other
Additional First-Lien Obligations), (c) with respect to the Second-Lien Secured
Parties, each of (i) the Second-Lien Notes Secured Parties (in their capacities
as such), and (ii) any Additional Second-Lien Secured Parties that become
subject to this Agreement after the date hereof that are represented by a common
Second-Lien Authorized Representative (in its capacity as such for such other
Additional Second-Lien Secured Parties) and (d) with respect to any Second-Lien
Obligations, each of (i) the Second-Lien Notes Obligations, and (ii) the
Additional Second-Lien Obligations incurred pursuant to any Additional
Second-Lien Document, the holders of which, pursuant to any Joinder Agreement,
are to be represented hereunder by a common Second-Lien Authorized
Representative (in its capacity as such for such other Additional Second-Lien
Obligations).

 

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of Secured Obligations (or their respective Authorized
Representatives or the applicable Collateral Agent on behalf of such holders)
hold a valid and perfected security interest at such time.  If more than two
Series of Secured Obligations are outstanding at any time and the holders of
less than all Series of Secured Obligations hold a valid and perfected security
interest in any Collateral at such time, then such Collateral shall constitute
Shared Collateral for those Series of Secured Obligations that hold a valid and
perfected security interest in such Collateral at such time and shall not
constitute Shared Collateral for any Series which does not have a valid and
perfected security interest in such Collateral at such time.

 

11

--------------------------------------------------------------------------------


 

“Union Bank” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

 

“Wilmington Trust” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

SECTION 1.02  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

SECTION 1.03  Impairments.  (a) It is the intention of the First-Lien Secured
Parties of each Series that the holders of First-Lien Obligations of such
Series (and not the First-Lien Secured Parties of any other Series) bear the
risk of (i) any determination by a court of competent jurisdiction that (x) any
of the First-Lien Obligations of such Series are unenforceable under applicable
law or are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Lien Obligations, an “Impairment” of such
Series); provided, that the existence of a maximum claim with respect to
Mortgaged Properties (as defined in the Credit Agreement) which applies to all
First-Lien Obligations shall not be deemed to be an Impairment of any Series of
First-Lien Obligations.  In the event of any Impairment with respect to any
Series of First-Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First-Lien Obligations, and the rights
of the holders of such Series of First-Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Lien Obligations subject
to such Impairment.  Additionally, in the event the First-Lien Obligations of
any Series are modified

 

12

--------------------------------------------------------------------------------


 

pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such First-Lien
Obligations or the First-Lien Documents governing such First-Lien Obligations
shall refer to such obligations or such documents as so modified.

 

(b) It is the intention of the Second-Lien Secured Parties of each Series that
the holders of Second-Lien Obligations of such Series (and not the Second-Lien
Secured Parties of any other Series) bear the risk of (i) any determination by a
court of competent jurisdiction that (x) any of the Second-Lien Obligations of
such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of Second-Lien Obligations),
(y) any of the Second-Lien Obligations of such Series do not have an enforceable
security interest in any of the Collateral securing any other Series of
Second-Lien Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Second-Lien
Obligations) on a basis ranking prior to the security interest of such Series of
Second-Lien Obligations but junior to the security interest of any other
Series of Second-Lien Obligations or (ii) the existence of any Collateral for
any other Series of Second-Lien Obligations that is not Shared Collateral (any
such condition referred to in the foregoing clauses (i) or (ii) with respect to
any Series of Second-Lien Obligations, an “Impairment” of such Series);
provided, that the existence of a maximum claim with respect to Mortgaged
Properties (as defined in the Credit Agreement) which applies to all Second-Lien
Obligations shall not be deemed to be an Impairment of any Series of Second-Lien
Obligations.  In the event of any Impairment with respect to any Series of
Second-Lien Obligations, the results of such Impairment shall be borne solely by
the holders of such Series of Second-Lien Obligations, and the rights of the
holders of such Series of Second-Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
Second-Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such Second-Lien Obligations
subject to such Impairment.  Additionally, in the event the Second-Lien
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such Second-Lien Obligations or the Second-Lien Documents governing
such Second-Lien Obligations shall refer to such obligations or such documents
as so modified.

 

ARTICLE II

 

Priorities and Agreements with Respect to Shared Collateral

 

SECTION 2.01  Priority of Claims between First-Lien Obligations and Second-Lien
Obligations.  (a) Notwithstanding the date, manner or order of grant, attachment
or perfection of any Liens securing the Second-Lien Obligations granted on the
Shared Collateral or of any Liens securing the First-Lien Obligations granted on
the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code, or any applicable law or the Second-Lien Credit Documents or
any other circumstance whatsoever (including any non-perfection of any Lien
purporting to secure the First-Lien Obligations and/or Second-Lien Obligations),
each Second-Lien Collateral Agent, on behalf of itself and the other Second-Lien
Secured Parties, and each other Second-Lien Secured Party (by its acceptance of
the benefits of the Second-Lien Credit Documents) hereby agrees that:  (a) any
Lien on the Shared Collateral securing any First-Lien Obligations now or
hereafter held by or on behalf of any First-Lien

 

13

--------------------------------------------------------------------------------


 

Collateral Agent or any First-Lien Secured Party or any agent or trustee
therefor, regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the Collateral securing any of the Second-Lien Obligations;
and (b) any Lien on the Shared Collateral now or hereafter held by or on behalf
of any Second-Lien Collateral Agent, any Second-Lien Secured Party or any agent
or trustee therefor regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Shared Collateral securing any
First-Lien Obligations.  All Liens on the Shared Collateral securing any
First-Lien Obligations shall be and remain senior in all respects and prior to
all Liens on the Shared Collateral securing any Second-Lien Obligations for all
purposes, whether or not such Liens securing any First-Lien Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person.  The parties hereto acknowledge and agree that it
is their intent that the First-Lien Obligations (and the security therefor)
constitute a separate and distinct class (and separate and distinct claims) from
the Second-Lien Obligations (and the security therefor).

 

(b)                                 Without limiting the generality of the
foregoing, with respect to the priority of claims between the First-Lien
Obligations and the Second-Lien Obligations, this Agreement is intended to
constitute and shall be deemed to constitute a “subordination agreement” within
the meaning of Section 510(a) of the Bankruptcy Code and is intended to be and
shall be interpreted to be enforceable to the maximum extent permitted pursuant
to applicable non-bankruptcy law.

 

SECTION 2.02  Priority of Claims between each Series of First-Lien Obligations. 
(a) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First-Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the
First-Lien Secured Credit Documents or any defect or deficiencies in the Liens
securing the First-Lien Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 1.03 hereof), each First-Lien
Secured Party hereby agrees that the Liens securing each Series of First-Lien
Obligations on any Shared Collateral shall be of equal priority.

 

(b)                                 Notwithstanding the foregoing, with respect
to any Shared Collateral for which (i) a third party (other than a First-Lien
Secured Party) has a Lien or security interest that is junior in priority to the
security interest of any Series of First-Lien Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First-Lien Obligations (such third
party, a “First-Lien Intervening Creditor”), the value of any Shared Collateral
or Proceeds which are allocated to such First-Lien Intervening Creditor shall be
deducted on a ratable basis solely from the Shared Collateral or Proceeds to be
distributed in respect of the Series of First-Lien Obligations with respect to
which such Impairment exists.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement or any other First-Lien Security Documents to the contrary, prior
to the Discharge of First-Lien Obligations. the applicable First-Lien Collateral
Agent and/or First-Lien Authorized Representative (in each case, with respect to
a Series of First-Lien Obligations) may:

 

14

--------------------------------------------------------------------------------


 

(i)                                     take any action (not adverse to the
pari-passu status of the Liens on the Shared Collateral securing each other
Series of First-Lien Obligations, or the rights of any other Collateral Agent to
exercise remedies in respect thereof) in order to create, perfect, preserve or
protect its Lien on the Shared Collateral;

 

(ii)                                  file a claim, proof of claim or statement
of interest with respect to such Series of First-Lien Obligations; provided that
an Insolvency or Liquidation Proceeding has been commenced by or against any of
the Grantors;

 

(iii)                               file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims of the applicable Series of First-Lien Secured Parties, including
any claims secured by the Shared Collateral, if any, in each case not in
violation of the terms of this Agreement;

 

(iv)                              file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Grantors arising under either any Insolvency or Liquidation Proceeding or
applicable non-bankruptcy law, in each case not in violation of the terms of
this Agreement; and

 

(v)                                 vote on any plan of reorganization, file any
proof of claim, make other filings and make any arguments and motions that are,
in each case, in accordance with the terms of this Agreement, with respect to
such Series of First-Lien Obligations and the Shared Collateral.

 

SECTION 2.03  Priority of Claims between each Series of Second-Lien
Obligations.  (a) Notwithstanding the date, time, method, manner or order of
grant, attachment or perfection of any Liens securing any Series of Second-Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Second-Lien Secured Credit Documents or any defect or deficiencies in the
Liens securing the Second-Lien Obligations of any Series or any other
circumstance whatsoever (but, in each case, subject to Section 1.03), each
Second-Lien Secured Party hereby agrees that the Liens securing each Series of
Second-Lien Obligations on any Shared Collateral shall be of equal priority.

 

(b)                                 Notwithstanding the foregoing, with respect
to any Shared Collateral for which a third party (other than a Second-Lien
Secured Party) has a Lien or security interest that is junior in priority to the
security interest of any Series of Second-Lien Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of Second-Lien Obligations (such third
party, a “Second-Lien Intervening Creditor”), the value of any Shared Collateral
or Proceeds which are allocated to such Second-Lien Intervening Creditor shall
be deducted on a ratable basis solely from the Shared Collateral or Proceeds to
be distributed in respect of the Series of Second-Lien Obligations with respect
to which such Impairment exists.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement or any other First-Lien Security Documents to the contrary, after
the Discharge of First-Lien Obligations, the

 

15

--------------------------------------------------------------------------------


 

applicable Second-Lien Collateral Agent and/or Second-Lien Authorized
Representative (in each case, with respect to a Series of Second-Lien
Obligations) may:

 

(i)                                     take any action (not adverse to the
pari-passu status of the Liens on the Shared Collateral securing each other
Series of Second-Lien Obligations, or the rights of any other Collateral Agent
to exercise remedies in respect thereof) in order to create, perfect, preserve
or protect its Lien on the Shared Collateral;

 

(ii)                                  file a claim, proof of claim or statement
of interest with respect to such Series of Second-Lien Obligations; provided
that an Insolvency or Liquidation Proceeding has been commenced by or against
any of the Grantors;

 

(iii)                               file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims of the applicable Series of Second-Lien Secured Parties, including
any claims secured by the Shared Collateral, if any, in each case not in
violation of the terms of this Agreement;

 

(iv)                              file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Grantors arising under either any Insolvency or Liquidation Proceeding or
applicable non-bankruptcy law, in each case not in violation of the terms of
this Agreement; and

 

(v)                                 vote on any plan of reorganization, file any
proof of claim, make other filings and make any arguments and motions that are,
in each case, in accordance with the terms of this Agreement, with respect to
such Series of Second-Lien Obligations and the Shared Collateral.

 

SECTION 2.04  Application of Proceeds.  (a) Anything contained herein or in any
of the Secured Credit Documents to the contrary notwithstanding (but subject to
Section 1.03), if an Event of Default has occurred and is continuing, and any
Collateral Agent or any Secured Party is taking action to enforce rights in
respect of any Shared Collateral, or any distribution is made in respect of any
Shared Collateral in any Bankruptcy Case of the Company or any other Grantor or
any Secured Party receives any payment pursuant to any intercreditor agreement
(other than this Agreement (to the extent such payment represents an application
of Proceeds made pursuant to this Section 2.04)) with respect to any Shared
Collateral, the proceeds of any sale, collection or other liquidation of any
such Shared Collateral by any Secured Party or received by any Collateral Agent
or any Secured Party pursuant to any such intercreditor agreement with respect
to such Shared Collateral and proceeds of any distribution (subject, in the case
of any such distribution, to the sentence immediately following) to which the
First-Lien Obligations or the Second-Lien Obligations are entitled under any
intercreditor agreement (other than this Agreement (to the extent such
distribution represents an application of Proceeds made pursuant to this
Section 2.04)) (all proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution being collectively referred
to as “Proceeds”), shall be applied (i) FIRST, to the payment of all amounts
owing to each First-Lien Collateral Agent (in its capacity as such) and each
First-Lien Authorized Representative (in its capacity as such) pursuant to the
terms of any First-Lien Secured Credit Document, (ii) SECOND, subject to
Section 1.03, to the payment in full of the First-Lien Obligations of each
Series on a ratable

 

16

--------------------------------------------------------------------------------


 

basis, with such Proceeds to be applied to the First-Lien Obligations of a given
Series in accordance with the terms of the applicable First-Lien Secured Credit
Documents, (iii) THIRD, and only after the Discharge of First-Lien Obligations,
to the payment of all amounts owing to each Second-Lien Collateral Agent (in its
capacity as such) and each Second-Lien Authorized Representative (in its
capacity as such) pursuant to the terms of any Second-Lien Secured Credit
Document, (iv) FOURTH, and only after the Discharge of First-Lien Obligations
and subject to Section 1.03, to the payment in full of the Second-Lien
Obligations of each Series on a ratable basis, with such Proceeds to be applied
to the Second-Lien Obligations of a given Series in accordance with the terms of
the applicable Second-Lien Secured Credit Documents, and (v) after payment of
all First-Lien Obligations and all Second-Lien Obligations, to the Company and
the other Grantors or their successors or assigns, as their interests may
appear, or to whosoever may be lawfully entitled to receive the same, or as a
court of competent jurisdiction may direct.

 

(b)                                 Notwithstanding anything in this Agreement
or any other First-Lien Security Documents or Second-Lien Security Documents to
the contrary, Collateral consisting of cash and Cash Equivalents pledged to
secure Credit Agreement Obligations consisting of reimbursement obligations in
respect of Letters of Credit or otherwise held by the Administrative Agent or
the Credit Agreement Collateral Agent pursuant to Section 5.02 of the Credit
Agreement (or any equivalent successor provision) shall be applied as specified
in such Section of the Credit Agreement (or the arrangements specified therein) 
and will not constitute Shared Collateral.

 

SECTION 2.05  Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.  (a) With respect to any Shared Collateral, (i) only a
Collateral Agent shall act or refrain from acting with respect to the Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), and then only on the instructions of the Applicable
Authorized Representative, (ii) no Collateral Agent shall follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other Secured Party other than
the Applicable Authorized Representative) and (iii) no Non-Controlling
Authorized Representative or other Secured Party (other than the Applicable
Authorized Representative) shall or shall instruct any Collateral Agent to,
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its security
interest in or realize upon, or take any other action available to it in respect
of, any Shared Collateral (including with respect to any intercreditor agreement
with respect to any Shared Collateral), whether under any Security Document,
applicable law or otherwise, it being agreed that only a Collateral Agent,
acting on the instructions of the Applicable Authorized Representative and in
accordance with the applicable Security Documents, shall be entitled to take any
such actions or exercise any such remedies with respect to Shared Collateral at
such time.

 

(b)                                 No Non-Controlling Authorized Representative
or Non-Controlling Secured Party will contest, protest or object (or support the
challenge of any other Person) to any foreclosure proceeding or action brought
by any Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party or any other exercise by any Collateral Agent, the
Applicable Authorized Representative or the Controlling Secured Party of any
rights and

 

17

--------------------------------------------------------------------------------


 

remedies relating to the Shared Collateral, or to cause any Collateral Agent to
do so.  The foregoing shall not be construed to limit the rights and priorities
of any Secured Party, any Collateral Agent or any Authorized Representative with
respect to any Collateral not constituting Shared Collateral.

 

(c)                                  Notwithstanding the equal priority of the
Liens securing each Series of First-Lien Obligations, a First-Lien Collateral
Agent (acting on the instructions of the Applicable Authorized First-Lien
Representative) may deal with the Shared Collateral as if such Applicable
Authorized First-Lien Representative had a senior Lien on such Collateral
(subject to the requirement to apply proceeds according to Section 2.04).

 

(d)                                 Notwithstanding the equal priority of the
Liens securing each Series of Second-Lien Obligations, a Second-Lien Collateral
Agent (acting on the instructions of the Applicable Authorized Second-Lien
Representative) may deal with the Shared Collateral as if such Applicable
Authorized Second-Lien Representative had a senior Lien on such Collateral
(subject to the requirement to apply proceeds according to Section 2.04).

 

(e)                                  (i) Each of the First-Lien Authorized
Representatives agrees that it will not accept any Lien on any collateral for
the benefit of any Series of First-Lien Obligations (other than funds deposited
for the payment or discharge or defeasance of any Additional First-Lien
Document, to the extent permitted by the applicable First-Lien Secured Credit
Documents) other than pursuant to the First-Lien Security Documents to which it
is a party and pursuant to Section 10.02 (or other similar provisions) of the
Credit Agreement, and by executing this Agreement (or a Joinder Agreement), each
First-Lien Authorized Representative and the Series of First-Lien Secured
Parties for which it is acting hereunder agree to be bound by the provisions of
this Agreement and the other First-Lien Security Documents applicable to it and
(ii) each of the Second-Lien Authorized Representatives agrees that it will not
accept any Lien on any collateral for the benefit of any Series of Second-Lien
Obligations (other than funds deposited for the payment or discharge or
defeasance of any Additional Second-Lien Document, to the extent permitted by
the applicable Second-Lien Secured Credit Documents) other than pursuant to the
Second-Lien Security Documents to which it is a party and pursuant to
Section 10.02 (or other similar provisions) of the Credit Agreement, and by
executing this Agreement (or a Joinder Agreement), each Second-Lien Authorized
Representative and the Series of Second-Lien Secured Parties for which it is
acting hereunder agree to be bound by the provisions of this Agreement and the
other Second-Lien Security Documents applicable to it.

 

(f)                                   Each of the Secured Parties (and each
Authorized Representative) agrees that it will not (and hereby waives any right
to) question or contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), (i) the
perfection, priority, validity, attachment or enforceability of a Lien held by
or on behalf of any of the Secured Parties in all or any part of the Collateral,
or (ii) the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any Authorized Representative to enforce this Agreement pursuant to the
terms hereof.

 

SECTION 2.06  No Interference; Payment Over.  (a) Each Secured Party agrees that
(i) it will not challenge or question in any proceeding the validity or
enforceability of any Secured Obligations of any Series or any Security Document
or the validity, attachment,

 

18

--------------------------------------------------------------------------------


 

perfection or priority of any Lien under any Security Document or the validity
or enforceability of the priorities, rights or duties established by or other
provisions of this Agreement, (ii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Shared Collateral by any Collateral Agent,
(iii) except as provided in Section 2.02, it shall have no right to (A) direct
any Collateral Agent or any other Secured Party to exercise any right, remedy or
power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by any Collateral Agent
or any other Secured Party of any right, remedy or power with respect to any
Shared Collateral, (iv) it will not institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against any Collateral
Agent or any other Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to any Shared
Collateral, and none of any Collateral Agent, any Applicable Authorized
Representative or any other Secured Party shall be liable for any action taken
or omitted to be taken by such Collateral Agent, such Applicable Authorized
Representative or other Secured Party with respect to any Shared Collateral in
accordance with the provisions of this Agreement, (v) it will not seek, and
hereby waives any right, to have any Shared Collateral or any part thereof
marshaled upon any foreclosure or other disposition of such Collateral and
(vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any Collateral Agent or any other Secured Party
to enforce this Agreement.

 

(b)                                 Each Secured Party hereby agrees that if it
shall obtain possession of any Shared Collateral or shall realize any proceeds
or payment in respect of any such Shared Collateral, pursuant to any Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First-Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the applicable Collateral Agent, to be distributed in
accordance with the provisions of Section 2.04.

 

(c)                                  Each Second-Lien Secured Party hereby
agrees that if it shall obtain possession of any Shared Collateral or shall
realize any proceeds or payment in respect of any such Shared Collateral,
pursuant to any Second-Lien Security Document or by the exercise of any rights
available to it under applicable law or in any Insolvency or Liquidation
Proceeding or through any other exercise of remedies (including pursuant to any
intercreditor agreement), at any time after the Discharge of each of the
First-Lien Obligations, then it shall hold such Shared Collateral, proceeds or
payment in trust for the other Second-Lien Secured Parties and promptly transfer
such Shared Collateral, proceeds or payment, as the case may be, to the
applicable Second-Lien Collateral Agent, to be distributed in accordance with
the provisions of Section 2.04.

 

SECTION 2.07  Automatic Release of Liens. If, at any time any Collateral Agent
(at the instruction of the Applicable Authorized Representative) forecloses upon
or otherwise exercises remedies against any Shared Collateral resulting in a
sale or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in

 

19

--------------------------------------------------------------------------------


 

favor of each relevant Collateral Agent for the benefit of each Series of
First-Lien Secured Parties and/or Second-Lien Secured Parties upon such Shared
Collateral will automatically be released and discharged; provided that (x) any
proceeds of any Shared Collateral realized therefrom shall be applied pursuant
to Section 2.04 and (y) such Collateral Agent shall provide notice of (i) the
commencement of any such enforcement action with respect to Shared Collateral;
(ii) any such sale or disposition and (iii) any such release of Shared
Collateral to each other Collateral Agent party hereto.

 

SECTION 2.08  Amendments to First-Lien Secured Credit Documents and Second-Lien
Secured Credit Documents.  (a) Each Secured Party agrees that any First-Lien
Collateral Agent or First-Lien Authorized Representative may enter into any
amendment to any First-Lien Secured Credit Document (including, without
limitation, to release any Liens securing any Series of First-Lien Obligations),
so long as such First-Lien Collateral Agent receives a certificate of an officer
of the Company stating that such amendment is permitted by the terms of each
then extant Secured Credit Document. Additionally, each Secured Party agrees
that any First-Lien Collateral Agent or First-Lien Authorized Representative may
enter into any amendment to any First-Lien Secured Credit Document solely as
such First-Lien Secured Credit Document relates to a particular Series of
First-Lien Obligations (including, without limitation, to release any Liens
securing such Series of First-Lien Obligations), so long as (x) such amendment
does not contravene any provisions of this Agreement, (y) such amendment is in
accordance with the First-Lien Secured Credit Document pursuant to which such
Series of First-Lien Obligations was incurred and (z) such amendment does not
adversely affect the First-Lien Secured Parties of any other Series.

 

(b)                                 Each Secured Party agrees that any
Second-Lien Collateral Agent or any Second-Lien Authorized Representative may
enter into any amendment to any Second-Lien Secured Credit Document (including,
without limitation, to release any Liens securing any Series of Second-Lien
Obligations), so long as such Second-Lien Collateral Agent receives a
certificate of an officer of the Company stating that such amendment is
permitted by the terms of each then extant Secured Credit Document.
Additionally, each Secured Party agrees that any Second-Lien Collateral Agent
may enter into any amendment to any Second-Lien Secured Credit Document solely
as such Second-Lien Secured Credit Document relates to a particular Series of
Second-Lien Obligations (including, without limitation, to release any Liens
securing such Series of Second-Lien Obligations), so long as (x) such amendment
does not contravene any provisions of this Agreement, (y) such amendment is in
accordance with the Second-Lien Secured Credit Document pursuant to which such
Series of Second-Lien Obligations was incurred and (z) such amendment does not
adversely affect the First-Lien Secured Parties of any Series or the Second-Lien
Secured Parties of any other Series.

 

(c)                                  Each Authorized Representative agrees to
execute and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested by any
Collateral Agent or the Company to evidence and confirm any release of Shared
Collateral or amendment to any First-Lien Secured Credit Document or Second-Lien
Secured Credit Document provided for in this Section.

 

(d)                                 It is acknowledged that (i) the First-Lien
Obligations of any Series may, subject to the limitations set forth in the then
extant First-Lien Secured Credit Documents, be increased, extended, renewed,
replaced, restated, supplemented, restructured, repaid, refunded,

 

20

--------------------------------------------------------------------------------


 

Refinanced or otherwise amended or modified from time to time, all without
affecting the priorities set forth in Section 2.01 or Section 2.02 or any other
provisions of this Agreement defining the relative rights of the First-Lien
Secured Parties of any Series and (ii) the Second-Lien Obligations of any
Series may, subject to the limitations set forth in the then extant Second-Lien
Secured Credit Documents, be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, Refinanced or otherwise amended or
modified from time to time, all without affecting the priorities set forth in
Section 2.01, Section 2.03 or any other provisions of this Agreement defining
the relative rights of the Second-Lien Secured Parties of any Series.

 

(e)                                  In determining whether an amendment to any
First-Lien Secured Credit Document or Second-Lien Secured Credit Document is
permitted by this Section 2.08, each Collateral Agent may conclusively rely on a
certificate of an officer of the Company stating that such amendment is
permitted by Section 2.08(a) or (b) above.

 

SECTION 2.09  Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.  (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any Insolvency or Liquidation Proceeding.

 

(b)                                 Until the occurrence of the Discharge of
First-Lien Obligations, if the Company and/or any other Grantor shall become
subject to a case (a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
a debtor-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each Secured Party (other than
any Controlling Secured Party or Authorized Representative of any Controlling
Secured Party) agrees that it will raise no objection to any such financing or
to the Liens on the Shared Collateral securing the same (“DIP Financing Liens”)
or to any use of cash collateral that constitutes Shared Collateral, unless any
Controlling Secured Party, or an Authorized Representative of any Controlling
Secured Party, shall then oppose or object to such DIP Financing or such DIP
Financing Liens or use of cash collateral (and (i) to the extent that such DIP
Financing Liens are senior to the Liens on any such Shared Collateral for the
benefit of the Controlling Secured Parties, each Non-Controlling Secured Party
will subordinate its Liens with respect to such Shared Collateral on the same
terms as the Liens of the Controlling Secured Parties (other than any Liens of
any Secured Parties constituting DIP Financing Liens) are subordinated thereto,
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such Shared Collateral granted to secure the First-Lien Obligations of
the Controlling Secured Parties, each Non-Controlling Secured Party will confirm
the priorities with respect to such Shared Collateral as set forth herein), and
(iii) in either case of the foregoing clause (i) and (ii), each Second-Lien
Secured Party will subordinate its Liens with respect to such Shared Collateral
to such DIP Financing and the First-Lien Obligations on the same basis as  the
other Liens securing the Second-Lien Obligations are subordinated to Liens
securing the First-Lien Obligations under this Agreement, in each case so long
as (A) the Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-a-vis all the other First-Lien Secured Parties (other than any
Liens of the First-Lien Secured Parties constituting DIP Financing Liens) and
all the other Second-Lien Secured Parties as existed prior to the commencement
of the Bankruptcy Case, (B)

 

21

--------------------------------------------------------------------------------


 

(i) the First-Lien Secured Parties of each Series are granted Liens on any
additional collateral pledged to any First-Lien Secured Parties as adequate
protection or otherwise in connection with such DIP Financing or use of cash
collateral, with the same priority vis-a-vis the First-Lien Secured Parties as
set forth in this Agreement and (ii) the Second-Lien Secured Parties of each
Series are granted Liens on any additional collateral pledged to any Second-Lien
Secured Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-a-vis the
First-Lien Secured Parties and the Second-Lien Secured Parties as set forth in
this Agreement, (C) if any amount of such DIP Financing or cash collateral is
applied to repay any of the Secured Obligations, such amount is applied pursuant
to Section 2.04, and (D) if any Secured Parties are granted adequate protection,
including in the form of periodic payments, in connection with such DIP
Financing or use of cash collateral, the proceeds of such adequate protection
are applied pursuant to Section 2.04; provided that the Secured Parties of each
Series shall have a right to object to the grant of a Lien to secure the DIP
Financing over any collateral subject to Liens in favor of the Secured Parties
of such Series or its Authorized Representative that shall not constitute Shared
Collateral; and provided, further, that the Secured Parties receiving adequate
protection shall not object to any other Secured Party receiving adequate
protection comparable to any adequate protection granted to such Secured Parties
in connection with a DIP Financing or use of cash collateral; provided, further,
that no Second-Lien Secured Party shall have a right to object to the grant of a
Lien to secure the DIP Financing.

 

(c)                                  Post-Petition Interest. No Second-Lien
Collateral Agent nor any other Second-Lien Secured Party shall oppose or seek to
challenge any claim by any First-Lien Collateral Agent or any First-Lien Secured
Party for allowance in any Insolvency or Liquidation Proceeding of First-Lien
Obligations consisting of post-petition interest, fees or expenses.  Regardless
of whether any such claim for post-petition interest, fees or expenses is
allowed or allowable, and without limiting the generality of the other
provisions of this Agreement, this Agreement expressly is intended to include
and does include the “rule of explicitness” in that this Agreement expressly
entitles the First-Lien Secured Parties, and is intended to provide the First
Lien Secured Parties with the right, to receive payment of all post-petition
interest, fees or expenses through distributions made pursuant to the provisions
of this Agreement even though such interest, fees and expenses are not allowed
or allowable against the bankruptcy estate of the Company or any other Grantor
under Section 502(b)(2) or Section 506(b) of the Bankruptcy Code or under any
other provision of the Bankruptcy Code or any other Bankruptcy Law.

 

(d)                                 Second-Lien Waiver. The Second-Lien
Collateral Agents, for themselves and on behalf of the other Second-Lien Secured
Parties of the applicable Series, waive any claim they may hereafter have
against any First-Lien Secured Party arising out of the election by any
First-Lien Secured Party of the application to the claims of any First-Lien
Secured Party of Section 1111(b)(2) of the Bankruptcy Code, and/or out of any
cash collateral or DIP Financing arrangement or out of any grant of a security
interest in connection with the Collateral in any Insolvency or Liquidation
Proceeding

 

SECTION 2.10  Reinstatement.  In the event that any of the First-Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Agreement shall be fully

 

22

--------------------------------------------------------------------------------


 

applicable thereto until all such First-Lien Obligations shall again have been
paid in full in cash. Any amounts received by any Second-Lien Collateral Agent
or any Second-Lien Secured Party on account of the Second-Lien Obligations (but
only to the extent such amounts received by any Second-Lien Collateral Agent or
any Second-Lien Secured Party represent proceeds of Collateral) shall, in the
event of a reinstatement pursuant to this Section 2.10, be held in trust for and
paid over to the Applicable Authorized Representative, for application pursuant
to Section 2.06.  This Section 2.10 shall survive termination of this Agreement

 

SECTION 2.11  Insurance.  As between the Secured Parties, the applicable
Collateral Agent, acting at the direction of the Applicable Authorized
Representative, shall have the right to adjust or settle any insurance policy or
claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.

 

SECTION 2.12  Refinancings  (a) The First-Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of any First-Lien Secured Party
of any other Series or any Second-Lien Secured Party, all without affecting the
priorities provided for herein or the other provisions hereof; provided that the
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed the applicable Joinder Agreement on behalf of the holders of
such Refinancing indebtedness.

 

(b)         The Second-Lien Obligations of any Series may be Refinanced, in
whole or in part, in each case, without notice to, or the consent (except to the
extent a consent is otherwise required to permit the Refinancing transaction
under any Second-Lien Secured Credit Document) of any Second-Lien Secured Party
of any other Series or any First-Lien Secured Party, all without affecting the
priorities provided for herein or the other provisions hereof; provided that the
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed a Joinder Agreement on behalf of the holders of such
Refinancing indebtedness.

 

SECTION 2.13  Possessory Collateral Agent as Gratuitous Bailee for Perfection. 
(a) Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each other Secured Party and any assignee solely for
the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable Security Documents, in each case,
subject to the terms and conditions of this Section 2.13; provided that at any
time after the Discharge of the Series of First-Lien Obligations for which the
applicable Collateral Agent is acting, such Collateral Agent shall (at the sole
cost and expense of the Company and without representation or warranty of any
kind), promptly deliver all Possessory Collateral in its possession to the
Applicable Authorized Representative (after giving effect to such Discharge). 
Pending delivery to the applicable Collateral Agent, each other Authorized
Representative agrees to hold any Shared Collateral constituting Possessory
Collateral, from time to time in its possession, as gratuitous bailee for the
benefit of each other Secured Party and any assignee, solely for the purpose of
perfecting the security interest granted in such Possessory Collateral, if any,
pursuant

 

23

--------------------------------------------------------------------------------


 

to the applicable Security Documents, in each case, subject to the terms and
conditions of this Section 2.13.

 

(b)                                 Until the Discharge of First-Lien
Obligations has occurred, the applicable First-Lien Collateral Agent, acting at
the direction of the Applicable Authorized Representative shall be entitled to
deal with the Possessory Collateral in accordance with the terms of the
First-Lien Documents as if the Liens of any Second-Lien Collateral Agent under
the Second-Lien Security Documents did not exist.  The rights of any Second-Lien
Collateral Agent shall at all times be subject to the terms of this Agreement
and to each First-Lien Collateral Agent’s rights under the First-Lien Security
Documents.

 

(c)                                  Upon the Discharge of the First-Lien
Obligations, the applicable First-Lien Collateral Agent, acting at the direction
of the Applicable Authorized Representative shall deliver the remaining Pledged
Collateral (if any) (or proceeds thereof) together with any necessary
endorsements, first, to the applicable Second-Lien Collateral Agent, acting at
the direction of the Applicable Authorized Representative, if any Second-Lien
Obligations remain outstanding, and second, to the Company or the relevant
Grantor if no First-Lien Obligations or Second-Lien Obligations remain
outstanding (in each case, so as to allow such Person to obtain control of such
Possessory Collateral).  The applicable First-Lien Collateral Agent, acting at
the direction of the Applicable Authorized Representative further agrees to take
all other action reasonably requested by such Person in connection with such
Person’s obtaining a first-priority interest in the Collateral or as a court of
competent jurisdiction may otherwise direct.

 

(d)                                 The duties or responsibilities of each
Collateral Agent and each other Authorized Representative under this
Section 2.13 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other Secured Party for purposes of perfecting the Lien held by such Secured
Parties therein.

 

SECTION 2.14  No New Liens And Similar Agreements. (a)       So long as this
Agreement has not been terminated and subject to Section 2.04, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Company or any other Grantor, the parties hereto agree that the Grantors shall
not grant or permit any additional Liens on any property to secure any
First-Lien Obligation (other than Liens pursuant to Section 2.04) unless it has
granted or concurrently grants a Lien on such property to secure each other
Series of First-Lien Obligations, the parties hereto agreeing that any such Lien
shall be subject to Section 2.04.

 

(b)                                 The documents and agreements creating or
evidencing the Collateral (which constitutes Shared Collateral) securing each
Series of First-Lien Obligations shall be in all material respects the same
forms of documents.

 

(c)                                  So long as this Agreement has not been
terminated and subject to Section 2.04, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Company or any other
Grantor, the parties hereto agree that the Grantors shall not grant or permit
any additional Liens on any property to secure any Second-Lien Obligation (other
than Liens pursuant to Section 2.04) unless it has granted or concurrently
grants a Lien on such property to secure each other Series of Second-Lien
Obligations, the parties hereto agreeing that any such Lien shall be subject to
Section 2.04.

 

24

--------------------------------------------------------------------------------


 

(d)                                 The documents and agreements creating or
evidencing the Collateral (which constitutes Shared Collateral) securing each
Series of Second-Lien Obligations shall be in all material respects the same
forms of documents.

 

(e)                                  The parties hereto agree that it is their
intention that the Collateral securing any Second-Lien Obligations not be more
expansive than the Collateral securing the First-Lien Obligations.  In
furtherance of the foregoing, each Second-Lien Collateral Agent and the other
Second-Lien Secured Parties agree, subject to the other provisions of this
Agreement:

 

(i)                                     upon request by the Applicable
Authorized Representative, to cooperate in good faith (and to direct their
counsel to cooperate in good faith) from time to time in order to determine the
specific items included in the Collateral securing the Second-Lien Obligations
and the steps taken to perfect the Liens thereon and the identity of the
respective parties obligated under the Second-Lien Secured Credit Documents; and

 

(ii)                                  that the First-Lien Security Documents and
the Second-Lien Security Documents and the guarantees for the First-Lien
Obligations and the Second-Lien Obligations shall be substantially in the same
form (other than any Collateral that is not Shared Collateral).

 

ARTICLE III

 

Existence and Amounts of Liens and Obligations

 

SECTION 3.01  Determinations with Respect to Amounts of Liens and Obligations. 
Whenever any Collateral Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any
First-Lien Obligations of any Series or any Second-Lien Obligations of any
Series, or the Shared Collateral subject to any Lien securing the First-Lien
Obligations of any Series or the Second-Lien Obligations of any Series, it may
request that such information be furnished to it in writing by each other
Authorized Representative  or Collateral Agent and shall be entitled to make
such determination or not make any determination on the basis of the information
so furnished; provided, however, that if an Authorized Representative or
Collateral Agent shall fail or refuse reasonably promptly to provide the
requested information, the requesting Collateral Agent or Authorized
Representative shall be entitled to make any such determination by such method
as it may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company.  Each Collateral Agent and each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any Secured Party or
any other person as a result of such determination.

 

25

--------------------------------------------------------------------------------


 

ARTICLE IV

 

The Collateral Agents

 

It is understood and agreed that (i) MSSF is entering into this Agreement it its
capacity as Credit Agreement Collateral Agent and the rights, powers, privileges
and protections afforded to the “Administrative Agent” under Section 12 of the
Credit Agreement shall also apply to MSSF as Credit Agreement Collateral Agent
hereunder, (ii) Union Bank is entering into this Agreement in its capacity as
Initial Additional Collateral Agent and the rights, powers, privileges and
protections afforded to the “Collateral Agent” under Section 10.02 of the
Initial Additional First-Lien Indenture shall also apply to Union Bank as
Initial Additional Collateral Agent hereunder, (iii) Wilmington Trust is
entering into this Agreement in its capacity as Second-Lien Notes Collateral
Agent and the rights, powers, privileges and protections afforded to the
“Collateral Agent” under Section 10.02 of the Second-Lien Notes Indenture shall
also apply to Wilmington Trust as Second-Lien Notes Collateral Agent hereunder,
(iv) each other additional First-Lien Collateral Agent for any other Series of
Additional First-Lien Obligations shall enter into this Agreement in its
capacity as Collateral Agent and the rights, powers, privileges and protections
afforded to the “Agent” (or such similar term) under the applicable Additional
First-Lien Document shall also apply to such Collateral Agent hereunder and
(v) each other additional Second-Lien Collateral Agent for any other Series of
Additional Second-Lien Obligations shall enter into this Agreement in its
capacity as Collateral Agent and the rights, powers, privileges and protections
afforded to the “Agent” (or such similar term) under the applicable Additional
Second-Lien Document shall also apply to such Collateral Agent hereunder. In
addition, but not in substitution of the foregoing and except as expressly
provided in this Agreement, (1) the Credit Agreement Collateral Agent shall not
be subject to any fiduciary, trust or other implied duties to the Initial
Additional Collateral Agent, any other Collateral Agent, any Additional
First-Lien Secured Party or any Second-Lien Secured Party, (2) the Initial
Additional Collateral Agent shall not be subject to any fiduciary, trust or
other implied duties to the Credit Agreement Collateral Agent, any other
Collateral Agent, any First-Lien Secured Party (other than the Initial
Additional Secured Parties) or any Second-Lien Secured Party, (3) the
Second-Lien Notes Collateral Agent shall not be subject to any fiduciary, trust
or other implied duties to the Credit Agreement Collateral Agent, any other
Collateral Agent or any First-Lien Secured Party or any Additional Second-Lien
Party and (4) each Collateral Agent shall not be subject to any fiduciary, trust
or other implied duties to the Credit Agreement Collateral Agent, the Initial
Additional Collateral Agent, the Second-Lien Notes Collateral Agent, any other
Collateral Agent or any First-Lien Secured Parties or any Secured Parties other
than the Secured Parties of the applicable Series.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01  Notices.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)                                 if to the Credit Agreement Collateral Agent
or the Administrative Agent, to it at 1585 Broadway, New York, NY 10036
Attention of:  James R. Pearson;

 

26

--------------------------------------------------------------------------------


 

(b)                                 if to the Initial Additional Collateral
Agent or the Initial Additional Authorized Representative, to it at 1251 Avenue
of the Americas, 19th Floor, New York, NY 10020, Attention of: Corporate Trust
and Escrow Services (Fax. No. 646-452-2001);

 

(c)                                  if to the Second-Lien Notes Collateral
Agent or the Second-Lien Notes Authorized Representative, to it at Corporate
Capital Markets, 50 South Sixth Street, Suite 1290, Minneapolis, MN 55402
Attention of: Walter Energy Administrator; and

 

(d)                                 if to any other Authorized Representative or
any other Collateral Agent, to it at the address set forth in the applicable
Joinder Agreement.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01. 
As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

 

SECTION 5.02  Waivers; Amendment; Joinder Agreements.  (a) No failure or delay
on the part of any party hereto in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the parties
hereto are cumulative and are not exclusive of any rights or remedies that they
would otherwise have.  No waiver of any provision of this Agreement or consent
to any departure by any party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  No notice or demand on any party hereto in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be terminated, waived, amended or modified (other than pursuant to
any Joinder Agreement) except pursuant to an agreement or agreements in writing
entered into by each Authorized Representative and each Collateral Agent (and
with respect to any such termination, waiver, amendment or modification which by
the terms of this Agreement requires the Company’s consent or which increases
the obligations or reduces the rights of the Company or any other Grantor, with
the consent of the Company).

 

(c)                                  Notwithstanding the foregoing, without the
consent of any Secured Party, (i) any First-Lien Authorized Representative may
become a party hereto by execution and delivery of a Joinder Agreement in
accordance with Section 5.13 and upon such execution and

 

27

--------------------------------------------------------------------------------


 

delivery, such First-Lien Authorized Representative and the Additional
First-Lien Secured Parties and Additional First-Lien Obligations of the
Series for which such First-Lien Authorized Representative is acting shall be
subject to the terms hereof and the terms of the other First-Lien Security
Documents applicable thereto (ii) any Second-Lien Authorized Representative may
become a party hereto by execution and delivery of a Joinder Agreement in
accordance with Section 5.14 and upon such execution and delivery, such
Second-Lien Authorized Representative and the Additional Second-Lien Secured
Parties and Additional Second-Lien Obligations of the Series for which such
Second-Lien Authorized Representative is acting shall be subject to the terms
hereof and the terms of the other Second-Lien Security Documents applicable
thereto.

 

(d)                                 Notwithstanding the foregoing, without the
consent of any other Authorized Representative or Secured Party, the Applicable
Authorized Representative may effect amendments and modifications to this
Agreement to the extent necessary to reflect any incurrence of any Additional
First-Lien Obligations in compliance with the Credit Agreement and each other
then extant First-Lien Secured Credit Document or any incurrence of any
Additional Second-Lien Obligations in compliance with the Second-Lien Notes
Indenture and each other then extant Second-Lien Secured Credit Document.

 

(e)                                  Notwithstanding the foregoing, any Grantor
may become a party hereto by execution and delivery to the Applicable Authorized
Representative of an assumption or joinder agreement in accordance with
Section 5.16.

 

SECTION 5.03  Parties in Interest.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Lien Secured Parties and the other
Second-Lien Secured Parties, all of whom are intended to be bound by, and to be
third party beneficiaries of, this Agreement.

 

SECTION 5.04  Survival of Agreement.  All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

SECTION 5.05  Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract.  Delivery of an executed signature page to
this Agreement by facsimile or electronic transmission (including “.pdf” or
“.tif” format) shall be as effective as delivery of a manually signed
counterpart of this Agreement.

 

SECTION 5.06  Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.  The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

28

--------------------------------------------------------------------------------


 

SECTION 5.07  Governing Law; Jurisdiction.  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York.

 

SECTION 5.08  Submission to Jurisdiction Waivers; Consent to Service of
Process.  Each Collateral Agent and each Authorized Representative, on behalf of
itself and the First-Lien Secured Parties of the Series for whom it is acting or
on behalf of itself and the Second-Lien Secured Parties of the Series for whom
it is acting, irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement, the First-Lien Security
Documents and the Second-Lien Security Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York in the County of New York,
the federal courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person (or its Authorized Representative) at the address referred to in
Section 5.01;

 

(d)                                 agrees that nothing herein shall affect the
right of any other party hereto (or any Secured Party) to effect service of
process in any other manner permitted by law or shall limit the right of any
party hereto (or any Secured Party) to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 5.08 any special, exemplary, punitive
or consequential damages.

 

SECTION 5.09  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

 

29

--------------------------------------------------------------------------------


 

SECTION 5.10  Headings.  Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 5.11  Conflicts.  In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First-Lien
Security Documents or any of the other First-Lien Secured Credit Documents, or
any of the Second-Lien Security Documents or any of the other Second-Lien
Secured Credit Documents, the provisions of this Agreement shall control.

 

SECTION 5.12  Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Lien Secured Parties and Second-Lien Secured
Parties in relation to one another.  None of the Company, any other Grantor or
any other creditor thereof shall have any rights or obligations hereunder,
except as expressly provided in this Agreement (provided that nothing in this
Agreement (other than Section 2.07, 2.08, 2.09, 2.12, 2.13 or Article V) is
intended to or will amend, waive or otherwise modify the provisions of the
Credit Agreement, any Additional First-Lien Documents, the Second-Lien Notes
Indenture or any Additional Second-Lien Documents), and none of the Company or
any other Grantor may rely on the terms hereof (other than Section 2.07, 2.08,
2.09, 2.12, 2.13 or Article V).  Nothing in this Agreement is intended to or
shall impair the obligations of any Grantor, which are absolute and
unconditional, to pay the First-Lien Obligations and the Second-Lien Obligations
as and when the same shall become due and payable in accordance with their
terms.

 

SECTION 5.13  Additional Senior Debt.  To the extent, but only to the extent
permitted by the provisions of the Credit Agreement and the Additional
First-Lien Documents, the Company may incur Additional First-Lien Obligations. 
Any such additional class or series of Additional First-Lien Obligations (the
“Senior Class Debt”) may be secured by a Lien and may be Guaranteed by the
Grantors on a senior basis, in each case under and pursuant to the relevant
Additional First-Lien Documents, if and subject to the condition that the
Authorized Representative and Collateral Agent of any such Senior Class Debt
(each, a “Senior Class Debt Representative”), acting on behalf of the holders of
such Senior Class Debt (such Authorized Representative, Collateral Agent and
holders in respect of any Senior Class Debt being referred to as the “Senior
Class Debt Parties”), becomes a party to this Agreement by satisfying the
conditions set forth in clauses (i) through (iv) of the immediately succeeding
paragraph.

 

In order for a Senior Class Debt Representative to become a party to this
Agreement,

 

(i)                                     such Senior Class Debt Representative
and the applicable Collateral Agent and each Grantor shall have executed and
delivered an instrument substantially in the form of Annex II to each Authorized
Representative (with such changes as may be reasonably approved by the
Applicable Authorized Representative (or each Authorized Representative in case
of changes that are materially adverse to the interests of the other Authorized
Representative) and such Senior Class Debt Representative) pursuant to which
such Senior Class Debt Representative becomes an Authorized Representative
and/or Collateral Agent hereunder, and the Senior Class Debt in respect of which
such

 

30

--------------------------------------------------------------------------------


 

Senior Class Debt Representative is the Authorized Representative and the
related Senior Class Debt Parties become subject hereto and bound hereby;

 

(ii)                                  the Company shall have (x) delivered to
all Authorized Representatives true and complete copies of each of the
Additional First-Lien Documents relating to such Senior Class Debt, certified as
being true and correct by a Responsible Officer of the Company and
(y) identified the obligations to be designated as Additional First-Lien
Obligations and the initial aggregate principal amount or face amount thereof;

 

(iii)                               (x) all filings, recordations and/or
amendments or supplements to the First-Lien Security Documents necessary or
desirable in the reasonable judgment of the Applicable Authorized Representative
to confirm and perfect the Liens securing the relevant obligations relating to
such Senior Class Debt shall have been made, executed and/or delivered (or, with
respect to any such filings or recordations, acceptable provisions to perform
such filings or recordings have been taken in the reasonable judgment of the
Applicable Authorized Representative), and (y) all fees and taxes in connection
therewith shall have been paid (or acceptable provisions to make such payments
have been taken in the reasonable judgment of the Applicable Authorized
Representative), subject, in the case of any action referred to in the preceding
sub-clause (x) or (y), to any extension of the time permitted for the taking of
such action in accordance with the relevant Additional First-Lien Documents; and

 

(iv)                              the Additional First-Lien Documents, as
applicable, relating to such Senior Class Debt shall provide, in a manner
reasonably satisfactory to the Applicable Authorized Representative, that each
Senior Class Debt Party with respect to such Senior Class Debt will be subject
to and bound by the provisions of this Agreement in its capacity as a holder of
such Senior Class Debt.

 

SECTION 5.14  Additional Junior Debt.  To the extent, but only to the extent
permitted by the provisions of the Second-Lien Notes Indenture and the
Additional Second-Lien Documents, the Company may incur Additional Second-Lien
Obligations.  Any such additional class or series of Additional Second-Lien
Obligations (the “Junior Class Debt”) may be secured by a Lien and may be
Guaranteed by the Grantors on a junior basis, in each case under and pursuant to
the relevant Additional Second-Lien Documents, if and subject to the condition
that the Authorized Representative and Collateral Agent of any such Junior
Class Debt (each, a “Junior Class Debt Representative”), acting on behalf of the
holders of such Junior Class Debt (such Authorized Representative, Collateral
Agent and holders in respect of any Senior Class Debt being referred to as the
“Junior Class Debt Parties”), becomes a party to this Agreement by satisfying
the conditions set forth in clauses (i) through (iv) of the immediately
succeeding paragraph.

 

In order for a Junior Class Debt Representative to become a party to this
Agreement,

 

(i)                                     such Junior Class Debt Representative
and the applicable Collateral Agent and each Grantor shall have executed and
delivered an instrument substantially in the form of Annex III to each
Authorized Representative (with such changes as may be reasonably approved by
the Applicable Authorized Representative (or each Authorized

 

31

--------------------------------------------------------------------------------


 

Representative in case of changes that are materially adverse to the interests
of the other Authorized Representative) and such Junior Class Debt
Representative) pursuant to which such Junior Class Debt Representative becomes
an Authorized Representative and/or Collateral Agent hereunder, and the Junior
Class Debt in respect of which such Junior Class Debt Representative is the
Authorized Representative and the related Junior Class Debt Parties become
subject hereto and bound hereby;

 

(ii)                                  the Company shall have (x) delivered to
all Authorized Representatives true and complete copies of each of the
Additional Second-Lien Documents relating to such Junior Class Debt, certified
as being true and correct by a Responsible Officer of the Company and
(y) identified the obligations to be designated as Additional Second-Lien
Obligations and the initial aggregate principal amount or face amount thereof;

 

(iii)                               (x) all filings, recordations and/or
amendments or supplements to the Second-Lien Security Documents necessary or
desirable in the reasonable judgment of the Applicable Authorized Representative
to confirm and perfect the Liens securing the relevant obligations relating to
such Junior Class Debt shall have been made, executed and/or delivered (or, with
respect to any such filings or recordations, acceptable provisions to perform
such filings or recordings have been taken in the reasonable judgment of the
Applicable Authorized Representative), and (y) all fees and taxes in connection
therewith shall have been paid (or acceptable provisions to make such payments
have been taken in the reasonable judgment of the Applicable Authorized
Representative), subject, in the case of any action referred to in the preceding
sub-clause (x) or (y), to any extension of the time permitted for the taking of
such action in accordance with the relevant Additional Second-Lien Documents;
and

 

(iv)                              the Additional Second-Lien Documents, as
applicable, relating to such Junior Class Debt shall provide, in a manner
reasonably satisfactory to the Applicable Authorized Representative, that each
Junior Class Debt Party with respect to such Junior Class Debt will be subject
to and bound by the provisions of this Agreement in its capacity as a holder of
such Junior Class Debt.

 

SECTION 5.15  Integration.  This Agreement together with the other First-Lien
Secured Credit Documents, the First-Lien Security Documents, the other
Second-Lien Secured Credit Documents and the Second-Lien Security Documents
represents the agreement of each of the Grantors, the First-Lien Secured Parties
and the Second-Lien Secured Parties with respect to the subject matter hereof
and there are no promises, undertakings, representations or warranties by any
Grantor, any Collateral Agent, or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other First-Lien Secured Credit Documents, the First-Lien Security Documents the
other Second-Lien Secured Credit Documents or the Second-Lien Security
Documents.

 

SECTION 5.16 Grantors; Additional Grantors.  The Grantors existing on the date
hereof hereby covenant and agree to cause each Subsidiary of the Company which
becomes a Grantor after the date hereof to contemporaneously become a party
hereto by executing and delivering to each Authorized Representative an
assumption or joinder agreement in form and substance reasonably satisfactory to
the Applicable Authorized Representative (or each Authorized Representative in
case of changes that are materially adverse to the interests of the

 

32

--------------------------------------------------------------------------------


 

other Authorized Representative).  The parties hereto further agree that,
notwithstanding any failure to take the actions required by the immediately
preceding sentence, each Person which becomes a Grantor at any time (and any
security granted by any such Person) shall be subject to the provisions hereof
as fully as if same constituted a Grantor party hereto and had complied with the
requirements of the immediately preceding sentence.

 

Section 5.17                             Initial Additional Authorized
Representative and Second-Lien Notes Authorized Representative.  (a) Whenever
reference is made in this Agreement to any action by, consent, designation,
specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Initial Additional Authorized
Representative to any amendment, waiver or other modification of this Agreement
to be executed (or not to be executed) by the Initial Additional Authorized
Representative or to any election, decision, opinion, acceptance, use of
judgment, expression of satisfaction or other exercise of discretion, rights or
remedies to be made (or not to be made) by the Initial Additional Authorized
Representative, it is understood that in all cases the Initial Additional
Authorized Representative shall be acting, giving, withholding, suffering,
omitting, making or otherwise undertaking and exercising the same (or shall not
be undertaking and exercising the same) as directed in accordance with the
Initial Additional First-Lien Notes Indenture and (b) whenever reference is made
in this Agreement to any action by, consent, designation, specification,
requirement or approval of, notice, request or other communication from, or
other direction given or action to be undertaken or to be (or not to be)
suffered or omitted by the Second-Lien Notes Authorized Representative to any
amendment, waiver or other modification of this Agreement to be executed (or not
to be executed) by the Second-Lien Notes Authorized Representative or to any
election, decision, opinion, acceptance, use of judgment, expression of
satisfaction or other exercise of discretion, rights or remedies to be made (or
not to be made) by the Second-Lien Notes Authorized Representative, it is
understood that in all cases the Second-Lien Notes Authorized Representative
shall be acting, giving, withholding, suffering, omitting, making or otherwise
undertaking and exercising the same (or shall not be undertaking and exercising
the same) as directed in accordance with the Second-Lien Notes Indenture.

 

Section 5.18 Incorporation by Reference.  Notwithstanding anything to the
contrary herein, (a) Union Bank as Initial Additional Authorized Representative
and Initial Additional Collateral Agent hereunder, is entitled to all the
rights, entitlements, privileges, protections and immunities, including, without
limitation, the right to indemnification and payment of fees and expenses,
granted to Union Bank, as Trustee under the Initial Additional First-Lien
Indenture, for any actions taken by it as Initial Additional Authorized
Representative under this Agreement and (b) Wilmington Trust as Second-Lien
Notes Authorized Representative and Second-Lien Notes Collateral Agent
hereunder, is entitled to all the rights, entitlements, privileges, protections
and immunities, including, without limitation, the right to indemnification and
payment of fees and expenses, granted to Wilmington Trust, as Trustee under the
Second-Lien Notes Indenture, for any actions taken by it as Second-Lien Notes
Authorized Representative under this Agreement.

 

Section 5.19 Amendment and Restatement.  Each of the parties hereto agree that
this Agreement supersedes in its entirety the Original Intercreditor Agreement.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as Credit Agreement Collateral Agent

 

 

 

 

 

By:

/s/ Robbie Pearson

 

 

Name: Robbie Pearson

 

 

Title: Authorized Signatory

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as Authorized Representative for the Credit Agreement Secured Parties

 

 

 

 

 

By:

/s/ Robbie Pearson

 

 

Name: Robbie Pearson

 

 

Title: Authorized Signatory

 

[Signature Page to Amended and Restated Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

as First-Lien Collateral Agent

 

 

 

 

 

By:

/s/ Enrico (Bobby) Reyes

 

 

Name: Enrico (Bobby) Reyes

 

 

Title: Vice President

 

 

 

 

 

WILMINGTON TRUST, NATINAL ASSOCIATION,

 

as Second-Lien Collateral Agent

 

 

 

 

 

By:

/s/ Timothy P. Mowdy

 

 

Name: Timothy P. Mowdy

 

 

Title: Administrative Vice President

 

[Signature Page to Amended and Restated Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

 

WALTER ENERGY, INC.

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Executive Vice President, General

 

 

Counsel and Secretary

 

 

 

 

 

 

 

WALTER ENERGY HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

 

BLUE CREEK COAL SALES, INC.

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

 

J.W. WALTER, INC.

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

 

JIM WALTER RESOURCES, INC.

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

[Signature Page to Amended and Restated Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

TAFT COAL SALES & ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

 

TUSCALOOSA RESOURCES, INC.

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

 

WALTER BLACK WARRIOR BASIN LLC

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

 

WALTER COKE, INC.

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

 

WALTER EXPLORATION & PRODUCTION LLC

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

[Signature Page to Amended and Restated Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

WALTER LAND COMPANY

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

 

WALTER MINERALS, INC.

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

 

WALTER NATURAL GAS, LLC

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

[Signature Page to Amended and Restated Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Grantors

 

1.              Walter Energy, Inc.

 

2.              Walter Energy Holdings, LLC

 

3.              Blue Creek Coal Sales, Inc.

 

4.              J.W. Walter, Inc.

 

5.              Jim Walter Resources, Inc.

 

6.              Taft Coal Sales & Associates, Inc.

 

7.              Tuscaloosa Resources, Inc.

 

8.              Walter Black Warrior Basin LLC

 

9.              Walter Coke, Inc.

 

10.       Walter Exploration & Production LLC

 

11.       Walter Land Company

 

12.       Walter Minerals, Inc.

 

13.       Walter Natural Gas, LLC

 

--------------------------------------------------------------------------------


 

ANNEX II

 

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [       ] dated as of [              ],
to the AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of March 27, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among Walter Energy, Inc., a
Delaware corporation (the “Company”), certain subsidiaries of the Company (each
a “Grantor”), Morgan Stanley Senior Funding, Inc., as collateral agent for the
Credit Agreement Secured Parties (in such capacity, the “Credit Agreement
Collateral Agent”), and as Authorized Representative for the Credit Agreement
Secured Parties, Union Bank, N.A., as collateral agent for the Initial
Additional Secured Parties (in such capacity, the “Initial Additional Collateral
Agent”) and as Initial Additional Authorized Representative, Wilmington Trust,
National Association, as collateral agent for the Second-Lien Notes Secured
Parties (in such capacity, the “Second-Lien Notes Collateral Agent” and together
with the Credit Agreement Collateral Agent and Initial Additional Collateral
Agent, each, a “Collateral Agent”) and as Second-Lien Notes Authorized
Representative, and the additional Collateral Agents and Authorized
Representatives from time to time a party thereto.

 

A.  Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.

 

B.  As a condition to the ability of the Company to incur Additional First-Lien
Obligations and to secure such Senior Class Debt with the Senior Lien and to
have such Senior Class Debt guaranteed by the Grantors on a senior basis, in
each case under and pursuant to the First-Lien Security Documents, the Senior
Class Debt Representative in respect of such Senior Class Debt is required to
become an Authorized Representative and Collateral Agent under, and such Senior
Class Debt and the Senior Class Debt Parties in respect thereof are required to
become subject to and bound by, the Intercreditor Agreement.  Section 5.13 of
the Intercreditor Agreement provides that such Senior Class Debt Representative
may become an Authorized Representative and Collateral Agent under, and such
Senior Class Debt and such Senior Class Debt Parties may become subject to and
bound by, the Intercreditor Agreement, pursuant to the execution and delivery by
the Senior Class Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 5.13 of the Intercreditor Agreement.  The undersigned Senior
Class Debt Representative with respect to [insert description of new Senior
Class Debt] (the “New Representative”) is executing this Representative
Supplement in accordance with the requirements of the Intercreditor Agreement
and the First-Lien Security Documents.

 

Accordingly, the New Representative agrees as follows:

 

SECTION 1.  In accordance with Section 5.13 of the Intercreditor Agreement, the
New Representative by its signature below becomes an Authorized Representative
and Collateral Agent under, and the related Senior Class Debt and Senior
Class Debt Parties become subject to and bound by, the Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as an Authorized Representative and Collateral Agent, and the New
Representative, on behalf of itself and such Senior Class Debt Parties, hereby
agrees to all the terms and provisions of the Intercreditor Agreement applicable
to it as an Authorized Representative and Collateral Agent and to the Senior
Class Debt Parties that it represents as Additional First-Lien Secured Parties. 
Each reference to a “Authorized

 

1

--------------------------------------------------------------------------------


 

Representative” and “Collateral Agent” in the Intercreditor Agreement shall be
deemed to include the New Representative, as the context may require.  The
Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Representative represents and warrants to the Applicable
Authorized Representative and the other Secured Parties that (i) it has full
power and authority to enter into this Representative Supplement, in its
capacity as [agent] [trustee], (ii) this Representative Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Additional First-Lien Documents relating to such Senior
Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Senior Class Debt Parties in respect of such Senior Class Debt
will be subject to and bound by the provisions of the Intercreditor Agreement as
Additional First-Lien Secured Parties.

 

SECTION 3.  This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Representative Supplement shall become
effective when the Applicable Authorized Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative.  Delivery of an executed signature page to this
Representative Supplement by facsimile or other electronic transmission
(including in “.pdf” or “.tif” format) shall be effective as delivery of a
manually signed counterpart of this Representative Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

 

SECTION 5.  THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intercreditor Agreement.  All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

 

SECTION 8.  The Company agrees to reimburse the Applicable Authorized
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the

 

2

--------------------------------------------------------------------------------


 

Applicable Authorized Representative, in each case in accordance with the terms
and provisions of the First-Lien Secured Credit Documents.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative has duly executed this Representative
Supplement to the Intercreditor Agreement as of the day and year first above
written.

 

 

[NAME OF NEW REPRESENTATIVE], as

 

[          ] for the holders of

 

[                            ],

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

attention of:

 

 

 

 

 

 

 

Telecopy:

 

 

4

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Credit Agreement Collateral Agent,

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

UNION BANK , N.A.,

 

as Initial Additional Collateral Agent,

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Second-Lien Notes Collateral Agent,

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

WALTER ENERGY, INC.,

 

as Company

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[ALL OTHER AUTHORIZED REPRESENTATIVES AND COLLATERAL AGENTS PARTIES FROM TIME TO
TIME]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

THE OTHER GRANTORS

 

LISTED ON SCHEDULE I HERETO,

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

Schedule I to the
Supplement to the
Intercreditor Agreement

 

Grantors

 

[        ]

 

--------------------------------------------------------------------------------


 

ANNEX III

 

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [       ] dated as of [              ],
to the AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of March 27, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among Walter Energy, Inc., a
Delaware corporation (the “Company”), certain subsidiaries of the Company (each
a “Grantor”), Morgan Stanley Senior Funding, Inc., as collateral agent for the
Credit Agreement Secured Parties (in such capacity, the “Credit Agreement
Collateral Agent”), and as Authorized Representative for the Credit Agreement
Secured Parties, Union Bank, N.A., as collateral agent for the Initial
Additional Secured Parties (in such capacity, the “Initial Additional Collateral
Agent”) and as Initial Additional Authorized Representative, Wilmington Trust,
National Association, as collateral agent for the Second-Lien Notes Secured
Parties (in such capacity, the “Second-Lien Notes Collateral Agent” and together
with the Credit Agreement Collateral Agent and Initial Additional Collateral
Agent, each, a “Collateral Agent”) and as Second-Lien Notes Authorized
Representative, and the additional Collateral Agents and Authorized
Representatives from time to time a party thereto.

 

A.  Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.

 

B.  As a condition to the ability of the Company to incur Additional Second-Lien
Obligations and to secure such Junior Class Debt with the Junior Lien and to
have such Junior Class Debt guaranteed by the Grantors on a junior basis, in
each case under and pursuant to the Second-Lien Security Documents, the Junior
Class Debt Representative in respect of such Junior Class Debt is required to
become an Authorized Representative and Collateral Agent under, and such Junior
Class Debt and the Junior Class Debt Parties in respect thereof are required to
become subject to and bound by, the Intercreditor Agreement.  Section 5.14 of
the Intercreditor Agreement provides that such Junior Class Debt Representative
may become an Authorized Representative and Collateral Agent under, and such
Junior Class Debt and such Junior Class Debt Parties may become subject to and
bound by, the Intercreditor Agreement, pursuant to the execution and delivery by
the Junior Class Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 5.14 of the Intercreditor Agreement.  The undersigned Junior
Class Debt Representative with respect to [insert description of new Senior
Class Debt] (the “New Representative”) is executing this Representative
Supplement in accordance with the requirements of the Intercreditor Agreement
and the Second-Lien Security Documents.

 

Accordingly, the New Representative agrees as follows:

 

SECTION 1.  In accordance with Section 5.14 of the Intercreditor Agreement, the
New Representative by its signature below becomes an Authorized Representative
and Collateral Agent under, and the related Junior Class Debt and Junior
Class Debt Parties become subject to and bound by, the Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as an Authorized Representative and Collateral Agent, and the New
Representative, on behalf of itself and such Junior Class Debt Parties, hereby
agrees to all the terms and provisions of the Intercreditor Agreement applicable
to it as an Authorized Representative and Collateral Agent and to the Junior
Class Debt Parties that it represents as Additional Second-Lien Secured
Parties.  Each reference to a “Authorized

 

1

--------------------------------------------------------------------------------


 

Representative” and “Collateral Agent” in the Intercreditor Agreement shall be
deemed to include the New Representative, as the context may require.  The
Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Representative represents and warrants to the Applicable
Authorized Representative and the other Secured Parties that (i) it has full
power and authority to enter into this Representative Supplement, in its
capacity as [agent] [trustee], (ii) this Representative Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Additional Second-Lien Documents relating to such Junior
Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Junior Class Debt Parties in respect of such Junior Class Debt
will be subject to and bound by the provisions of the Intercreditor Agreement as
Additional Second-Lien Secured Parties.

 

SECTION 3.  This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Representative Supplement shall become
effective when the Applicable Authorized Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative.  Delivery of an executed signature page to this
Representative Supplement by facsimile or other electronic transmission
(including in “.pdf” or “.tif” format) shall be effective as delivery of a
manually signed counterpart of this Representative Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

 

SECTION 5.  THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intercreditor Agreement.  All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

 

SECTION 8.  The Company agrees to reimburse the Applicable Authorized
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the

 

2

--------------------------------------------------------------------------------


 

Applicable Authorized Representative, in each case in accordance with the terms
and provisions of the Second-Lien Secured Credit Documents.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative has duly executed this Representative
Supplement to the Intercreditor Agreement as of the day and year first above
written.

 

 

[NAME OF NEW REPRESENTATIVE], as

 

[          ] for the holders of

 

[                            ],

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

attention of:

 

 

 

 

 

 

 

Telecopy:

 

 

4

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Credit Agreement Collateral Agent,

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

UNION BANK, N.A.,

 

as Initial Additional Collateral Agent,

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Second-Lien Notes Collateral Agent,

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

WALTER ENERGY, INC.,

 

as Company

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[ALL OTHER AUTHORIZED REPRESENTATIVES AND COLLATERAL AGENTS PARTIES FROM TIME TO
TIME]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

THE OTHER GRANTORS

 

LISTED ON SCHEDULE I HERETO,

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

Schedule I to the
Supplement to the
Intercreditor Agreement

 

 

Grantors

 

[        ]

 

--------------------------------------------------------------------------------